FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTINE JONES,                                 No. 11-16245

               Plaintiff - Appellant,            D.C. No. 1:08-cv-01383-LJO-
                                                 GBC
  v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM *
CORRECTIONS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Christine Jones appeals pro se from the district court’s judgment in her 42

U.S.C. § 1983 action alleging constitutional violations when prison officials

questioned her and searched her property when she attempted to visit her husband


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
at Corcoran State Prison. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B), Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and the authority of a

magistrate judge, United States v. Sanchez-Sanchez, 333 F.3d 1065, 1068 (9th Cir.

2003). We affirm.

       On appeal, Jones argues that the magistrate judge lacked jurisdiction to

issue findings and recommendations because Jones refused to consent to proceed

before a magistrate judge. Because the magistrate judge did not enter dispositive

orders, Jones’s consent to the magistrate judge’s designation was not required. See

28 U.S.C. § 636(b)(1)(B); see also Estate of Conners by Meredith v. O’Connor, 6

F.3d 656, 658 (9th Cir. 1993) (discussing scope of magistrate judge’s authority

under § 636(b)(1)(B)). The district judge properly conducted a de novo review of

the magistrate judge’s findings and recommendations and Jones’s objections

thereto, and entered final judgment. See 28 U.S.C. § 636(b)(1)(C).

      Issues that are not specifically and distinctly raised and argued in the

opening brief, including the merits of the dismissal, are deemed waived. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Jones’s remaining contentions are unpersuasive.

      AFFIRMED.


                                          2                                      11-16245